Citation Nr: 0532259	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Entitlement to service connection for a hearing loss 
disability.

5.  Entitlement to service connection for a heart disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

7.  Entitlement to service connection for depression and 
anxiety.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2002 and June 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In the July 2002 rating decision, the RO denied the 
veteran's claims for service connection for hypertension, 
residuals of a right leg injury, post-traumatic stress 
disorder (PTSD)/depression, hearing loss, and a heart 
condition.  The RO also denied his petitions to reopen 
previously denied claims for service connection for residuals 
of a back injury and malaria.  In the more recent June 2003 
rating decision, the RO also denied his petition to reopen a 
previously denied claim for service connection for residuals 
of frostbite of the feet.  In his February 2004 substantive 
appeal (VA Form 9), he indicated he was withdrawing his claim 
for service connection for PTSD and was claiming, instead, 
depression and anxiety.  

In July 2004, the Board remanded the case to the RO so a 
travel Board hearing could be scheduled.  The veteran had the 
hearing in April 2005.  A transcript of the proceeding is of 
record.  

Unfortunately, because further development is needed before 
the Board can make a decision regarding the veteran's claims 
for service connection for residuals of a right leg injury 
and a heart condition, these claims are again being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning these claims.  The Board, 
however, will go ahead and decide all of his other claims.


FINDINGS OF FACT

1.  In November 1991, the RO denied the veteran's claims for 
service connection for residuals of a back injury, malaria, 
and frostbite of the feet, and he did not timely appeal.

2.  The additional evidence received since that November 1991 
decision does not raise a reasonable possibility of 
substantiating the claims.

3.  The medical evidence of record indicates the veteran does 
not currently have hypertension.

4.  There is no medical evidence suggesting the veteran's 
bilateral hearing loss either originated in service or is 
otherwise causally related to his military service, including 
to acoustic trauma.

5.  There is no medical evidence suggesting the veteran's 
depression and anxiety either originated in service or are 
otherwise causally related to his military service.


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision denying the veteran's 
claims for service connection for residuals of a back injury, 
malaria, and frostbite of the feet is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

3.  The veteran does not currently have hypertension as a 
residual of a disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 
3.309.

4.  The veteran's bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.

5.  The veteran's anxiety and depression were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  With regard to the 
veteran's petition to reopen his claim for service connection 
for residuals of frostbite of the feet, VCAA notice was 
provided in March 2003, so before the RO's initial decision 
concerning this claim in June 2003.  And with regard to the 
remaining claims, VCAA notice was provided in May 2002, so 
also prior to the RO's initial decision in July 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.  [Note:  The claims for service connection 
for residuals of a right leg injury and a heart condition are 
addressed separately in the Remand portion of this decision.  
These claims are being remanded to ensure compliance with the 
VCAA.]

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The May 2002 and March 2003 VCAA notices provided the veteran 
with notice of the evidence needed to support his claims that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  These letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  



The RO was informed that the veteran's service medical 
records (SMRs) were unfortunately lost or destroyed in a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  When a veteran's SMRs are unavailable, 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

Here, despite the missing SMRs, the RO nonetheless was able 
to obtain a copy of the veteran's February 1955 discharge 
physical, and morning reports from his unit.  In addition, 
his VA treatment records were obtained along with relevant 
private treatment records from Dr. Falk, Dr. Mundall, Dr. 
Fox, Forest Glen Hospital, Eugene Hospital and Clinic, Dr. 
Bilder, Dr. Morgan, Rogue Valley Medical Center, and Sacred 
Heart Medical Center.  Additional private treatment records 
were also received and considered from unidentified sources.  
During the April 2005 hearing, the presiding Veterans Law 
Judge (VLJ) of the Board explained the provisions of the 
VCAA, including the evidence necessary to substantiate the 
claims at issue (see the transcript of the hearing, pgs. 31-
39).  The veteran did not indicate he had any additional 
evidence or information to submit or that needed to be 
obtained.



In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Factual Background

Morning Reports indicate the veteran was sick on three 
nonconsecutive days in October 1953, and on two consecutive 
days in March 1954.  In September 1954, he had a temporary 
duty assignment for 21 days to attend an Advanced Leaders 
Course.  A report of his February 1955 discharge physical 
examination is negative for any abnormalities.  His hearing 
was normal (15/15, bilaterally) on a whispered voice test.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to, his VA 
treatment records, private treatment records, statements made 
by him and by others on his behalf, testimony at a hearing 
before a Decision Review Officer (DRO) in December 2003, and 
additional hearing testimony before the undersigned VLJ of 
the Board in April 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus on 
what the evidence shows, or fails to show, concerning each 
claim.




Reopening the Claims for Service Connection for 
Residuals of a Back Injury, Malaria, and Frostbite of the 
Feet

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Here, the veteran's initial claims for service connection for 
residuals of a back injury, malaria, and frostbite of the 
feet were denied by the RO in November 1991.  He did not 
appeal that decision.  Thus, the RO's decision became final 
and binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, this, in turn, 
means there must be new and material evidence since that 
decision to reopen these claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
So the amended version only applies to applications to reopen 
that were received on or after August 29, 2001.  Here, 
the veteran's petitions to reopen his claims were received in 
February 2002, so after this cutoff date.  Therefore, the 
amended version of 38 C.F.R. §3.156(a), providing a new 
definition of new and material evidence, applies to the 
current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran filed his original claims for service connection 
in April 1990.  The relevant evidence on file at the time the 
November 1991 decision was issued included the aforementioned 
morning reports, and his February 1955 discharge physical.  
In addition, April 1970 records from Dr. Fox indicate he 
complained of back pain, which he attributed to accidents he 
had while working for a logging company in 1963 and 1969 
(i.e., after being discharged from the military).  
A June 1984 X-ray of his spine revealed minimal hypertrophic 
response of the anterior angles of the lumbar spine, but was 
otherwise normal.  The report of an August 1984 VA 
examination indicates he complained of abdominal problems, 
dizziness, chest pain, and bilateral pleural thickening.  
Diagnoses were dyspepsia, coronary artery disease (CAD), and 
transient ischemic attacks (TIA) with known cerebral vascular 
disease.  There was no mention of back pain or injury, 
malaria, or frostbite.  A June 1990 statement from his sister 
(A.L.W.) indicates she remembered him being hospitalized for 
malaria and treated for frostbite and a back injury in 1954.  

In November 1991, the RO denied the veteran's claims for 
service connection for residuals of a back injury, frostbite, 
and malaria because at his February 1955 discharge physical, 
his spine and feet were normal upon objective examination.  
There were no residuals of malaria noted.  Furthermore, 
private medical records indicated he had logging accidents in 
1963 and July 1969 (i.e., so during his civilian career), but 
gave no history of a back injury during service.  

With regard to the veteran's claim for service connection for 
malaria, VA has not received any additional evidence 
pertaining to this claim since the RO's November 1991 
decision - except for a June 2002 opinion of a VA physician 
indicating that a history of severe malaria could contribute 
to coronary disease.  While this is new evidence, it is not 
material because it does not suggest the veteran currently 
has residuals of malaria related to his military service and 
does not tend to prove the essential element that was the 
specified basis for that last final disallowance of this 
claim.  See Evans, 9 Vet. App. at 284.  

With regard to the veteran's claim for residuals of frostbite 
of the feet, VA has received various treatment records 
relating to his feet since the RO's November 1991 rating 
decision, but none of these records establish that he has 
residuals of frostbite.  Plantar fasciitis and heel spurs 
were diagnosed in February 1993.  He had ingrown toenails, 
which required surgery on his great toes in July 2000.  Pes 
planus (i.e., flatfeet) was diagnosed in June 2001.  So while 
the evidence is new, it is not material because it does not 
establish that he currently has residuals of frostbite 
involving his feet (i.e., proof of the current disability 
claimed).  And aside from this, there also is no medical 
nexus evidence causally relating frostbite (even if he had 
proof of it) to his military service.  These are essential 
elements that were the basis for the last final disallowance 
of this claim.  Id.

Turning to the veteran's claim for residuals of a back 
injury, VA received a November 1998 treatment record 
indicating he had sustained a lumbar strain.  He gave a 
history of a skiing accident during military service in 1954.  
Again, while this evidence may be new, it is not material 
because it does not establish that any current back disorder 
he may have is related to his military service.  As 
mentioned, the evidence indicates that he injured his back 
after service - in 1963 and 1969, while working for a logging 
company.  And the new evidence does not tend to prove the 
essential element that was the basis for the last final 
disallowance of this claim.  Id.

The Board observes the veteran also submitted statements from 
various individuals who remembered that he had been 
hospitalized for or treated for malaria, a back injury and 
frostbite during service.  These statements, in substance, 
are merely duplicative of his sister's June 1990 statement - 
which the RO already considered when previously denying the 
claim in November 1991.  And even if, for the sake 
of argument, he is given the benefit of the doubt regarding 
being treated during service, this does not, in turn, 
establish that he currently has any residuals as a 
consequence - which, again, was the original basis for the 
denial of the claims.

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


Entitlement to Service Connection for Hypertension, 
Hearing Loss, and Depression and Anxiety 

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  This requires a finding that there is 
a current disability that has a relationship with an injury 
or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

With regard to the veteran's claim for service connection for 
hypertension, there is no evidence that he initially 
developed this condition while in the military or within the 
one-year presumptive period following his discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a) (Disabling hypertension that 
develops within 1 year after separation will be given the 
same benefit of service connection as any of the chronic 
diseases listed in this section).  Furthermore, while there 
is extensive medical evidence that he developed CAD and 
cerebrovascular disease in the 1980s, there is no evidence of 
precipitating hypertension.  Indeed, to the contrary, an 
April 1987 treatment record indicates he had no history of 
hypertension.  So this claim must be denied.

With regard to the veteran's claim for service connection for 
hearing loss, the report of his February 1955 discharge 
examination indicates his hearing was normal.  The first 
indication of any hearing loss was not until December 1999 - 
so almost 45 years after he separated from the military.  
That is nearly five decades.  At that time it was noted that 
he had probable high frequency sensorineural hearing loss.  
He said that his hearing loss had been gradual in nature.  He 
also said he worked as a timber faller since separating from 
the military in 1955 and was exposed to loud noise from chain 
saws in that job.  During his April 2005 hearing, he said 
that he believed his hearing loss was from using guns during 
basic training in the military (see transcript of the 
hearing, pg. 21, lines 16-23).  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his hearing loss to his service in the military that ended 
many years ago.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.  So this claim also must be denied.

With regard to the veteran's claim for service connection for 
depression and anxiety, there also is no evidence that these 
symptoms initially developed during his military service.  At 
the time of his February 1955 discharge examination, his 
mental status was normal.  The first indication of depression 
comes in the way of a January 2002 VA outpatient treatment 
(VAOPT) record.  At the time he told the examiner he was 
there to "get a service connected disability."  
Coincidentally, this initial complaint occurred one month 
prior to him filing his claims.  Up until that point, he had 
no complaints of any psychiatric problems related to his 
service in the military.

And as mentioned, the veteran, himself, is not qualified to 
provide a competent medical opinion etiologically linking any 
current psychiatric disorder he may now have, including 
depression and anxiety, to his service in the military.  And 
there is no competent medical evidence on record establishing 
this necessary link.  So this claim, too, must be denied.

For these reasons, the claims for service connection for 
hypertension, hearing loss, and depression and anxiety must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The petitions to reopen the claims for service connection for 
residuals of a back injury, malaria, and frostbite of the 
feet are denied.

The claims for service connection for hypertension, hearing 
loss, and depression and anxiety are denied.


REMAND

As already indicated, the veteran's remaining claims for 
service connection for residuals of a right leg injury and 
for a heart condition require additional development and 
consideration.  Unfortunately, the RO did not provide him 
with the correct notice required by the VCAA.  The May 2002 
VCAA letter notified him that his claims for a right leg 
condition and heart condition were previously denied in the 
November 1991 rating decision mentioned elsewhere, and that 
he consequently needed to submit "new and material 
evidence" in order to reopen these claims.  In actuality, 
though, that November 1991 rating decision did not address 
these claims.  So this VCAA notice was patently incorrect.  
And this in turn, unfortunately, requires another remand so 
correct VCAA notice can be provided with regard to these 
claims.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a letter that meets 
the notification requirements of the VCAA 
for his claims for service connection for 
residuals of a right leg injury and a 
heart condition.  Specifically, ensure 
that he is notified of the information 
and evidence not of record that is needed 
to substantiate these claims for service 
connection (not new and material 
evidence).  The prior May 2002 VCAA 
letter addressed the evidence necessary 
to reopen previously denied claims, which 
is an entirely different legal standard.  

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's 
claims for service connection for 
residuals of a right leg injury and a 
heart condition in light of any 
additional evidence obtained.  If they 
are not granted to his satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


